              Case 3:19-mj-71442-MAG Document 20 Filed 03/19/20 Page 1 of 3



 1

 2

 3

 4                             IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                   SAN FRANCISCO DIVISION
 7     UNITED STATES OF AMERICA,
 8                    Plaintiff,                   [PROPOSED] STIPULATED ORDER
                                                   CONTINUING HEARING
 9            v.
                                                   Case Nos.:
10     BRENDA ADDISON,                             CR 19-71420 JCS
       ADVENT CARE INC.,                           CR 19-71421 JCS
11     AMITY HOME HEALTH CARE INC.,                CR 19-71422 JCS
       BHUPINDER BHANDARI,                         CR 19-71423 JCS
12     CATHERINE CARIAGA,                          CR 19-71430 JCS
       MERVINA DEGUZMAN,                           CR 19-71431 JCS
13
       SAL DEL ROSARIO,                            CR 19-71432 JCS
14     ANDRE NICHOLAS GAY,                         CR 19-71433 JCS
       MIRAIM HASAN,                               CR 19-71434 JCS
15     KIMBERLY HICKS,                             CR 19-71440 JCS
       YELENA KABANSKAYA,                          CR 19-71441 JCS
16     APRIL MANCUSO,                              CR 19-71442 JCS
       GERLAD MYINT,                               CR 19-71443 JCS
17     TAM NGUYEN,                                 CR 19-71444 JCS
       REBECCA PINA,                               CR 19-71445 JCS
18     JUAN POSADA,                                CR 19-71446 JCS
       CAROLINE PRESCOTT,                          CR 19-71447 JCS
19     KERISIMASI REYNOLDS,                        CR 19-71448 JCS
20     BELINADA ROY,                               CR 19-71449 JCS
       GLENNDA SANTOS,                             CR 19-71450 JCS
21     EWELINA SCZENDZINA,                         CR 19-71451 JCS
       RIDHIMA “AMANDA” SINGH,                     CR 19-71452 JCS
22     VINEETA SINGH,                              CR 19-71453 JCS
       NICOLE SUNO,                                CR 19-71454 JCS
23     HILDA TACORDA,                              CR 19-71455 JCS
       SCOTT TAYLOR,                               CR 19-71456 JCS
24     STELLA TEODORO,                             CR 19-71457 JCS
       TERENCE TIRONA,                             CR 19-71458 JCS
25     HENRY WATSON,                               CR 19-71459 JCS
       ZHENG ZHANG,                                CR 19-71460 JCS
26

27
                      Defendant.
28


     STIP. ORD. CONTINUING HEARING
     ADDISON, CR 19–71420 JCS
              Case 3:19-mj-71442-MAG Document 20 Filed 03/19/20 Page 2 of 3



 1          The above-entitled matter is currently scheduled for preliminary hearing before Chief

 2   Judge Spero on April 3, 2020, at 10:30 a.m. The parties and the government are requesting a

 3   continuance of the matter until the duty magistrate on May 8, 2020. This will provide the

 4   Court, government, and defendants adequate time before the next appearance in the matter

 5   before the district court due to the current coronavirus (COVID-19). The parties agree to waive

 6   time for both the preliminary examination and under the Speedy Trial Act. The government

 7   has no objection to this proposed continuance.

 8          Therefore, for good cause shown the hearing currently scheduled on April 3, 2020 shall

 9   be vacated. The matter shall be continued until May 8, 2020, at 10:30 a.m.

10

11

12

13

14    IT IS SO STIPULATED.

15            March 18, 2020                DAVID L. ANDERSON
              Dated                         United States Attorney
16                                          Northern District of California
17
                                                     /S
18                                         WILL FRENTZEN
                                            Assistant United States Attorney
19

20
             March 18, 2020
21
                                                          /S
22
                                            Counsel for Each Defendants
23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     ADDISON, CR 19–71420 JCS
                                                      2
              Case 3:19-mj-71442-MAG Document 20 Filed 03/19/20 Page 3 of 3



 1                                       [PROPOSED] ORDER

 2          The Court finds that the ends of justice served by granting this continuance outweigh the

 3   best interest of the public and defendant in a speedy trial, and accordingly excludes time under

 4   the Speedy Trial Act until the new date, May 8, 2020, at 10:30 a.m.. The Court finds this

 5   exclusion necessary to permit for continuity of counsel and to allow for the effective

 6   preparation of defense counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).
                                                                              ISTRIC
                                                                         TES D      TC
 7          IT IS SO ORDERED.                                           A
                                                                       T




                                                                                                                 O
                                                                  S




                                                                                                                  U
                                                                 ED
 8




                                                                                                                   RT
           Dated:     March 19, 2020
                                                                                                 ED




                                                             UNIT
                                                                                  T
                                                                         GRAN
 9                                                        HON. JACQUELINE       SCOTT    CORLEY




                                                                                                                        R NIA
10                                                        United States Magistrate Judge

11

                                                             NO
                                                                                                              Corley
                                                                                                 e S c ot t




                                                                                                                       FO
                                                                                         uelin
                                                                       Ju   d ge J a c q
                                                               RT
12




                                                                                                                   LI
                                                                  H   ER




                                                                                                                   A
13
                                                                           N                                       C
                                                                               D IS T IC T                    OF
14                                                                                   R
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     ADDISON, CR 19–71420 JCS
                                                     3
